Citation Nr: 1536966	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-08 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability from August 1, 2009 until the assignment of a temporary total rating on March 11, 2004, and in excess of 30 percent since May 1, 2015.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability from August 1, 2009 until the assignment of a temporary total rating on February 19, 2013, and in excess of 30 percent since April 1, 2014.

3.  Entitlement to an initial disability rating in excess of 10 percent degenerative joint disease with torn rotator cuff of the left shoulder from August 1, 2009 to July 28, 2014, and in excess of 20 percent since July 28, 2014.

4.  Entitlement to an initial compensable disability rating for diverticulitis from August 1, 2009 to July 28, 2014, and in excess of 10 percent since July 28, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1990, and August 1999 to July 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, the Veteran testified before the undersigned during a hearing in Washington, D.C.  A transcript of the hearing is included in the electronic claims file.  

In July 2011, the Board adjudicated a claim for higher rating for a left thumb disability, as well as the claims for higher ratings for the left shoulder disability and diverticulitis.  The claims for higher ratings for the right and left knee disabilities were remanded for further development.  The Veteran appealed the Board's decision on the claims for the left shoulder disability and diverticulitis to the United States Court of Appeals for Veterans Claims (Court). 
In April 2012, the Court vacated the July 2011 Board decision on the claims involving the left shoulder disability and diverticulitis, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In February 2013, the Board remanded the appeal for development consistent with the Joint Motion.

In September 2013 and September 2014 rating decisions, and a February 2015 supplemental statement of the case (SSOC), the RO assigned temporary total ratings for the bilateral knee disabilities, and increased the ratings assigned for each disability on appeal, as depicted on the title page.  As these were not full grants of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claims have been recharacterized to reflect the staged ratings assigned.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1. Associate with the electronic file the July 28, 2014 VA examination reports pertaining to the disabilities on appeal (discussed in the February 2015 SSOC), as well as any other documents pertinent to the Veteran's appeal that are not presently included in the file.  Note that while the Virtual VA file contains entries for the July 28, 2014 VA examination reports, the reports themselves were not attached/uploaded.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the private treatment records of  OrthoCare HomeCare / Dr. C.W. (see May 2014 VA Form 21-4142 (VBMS Entry May 6, 2014)

Upload the records in an electronic file to VBMS. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




